DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 4, and 6 recite that a (first) node comprises an emulated persistent memory based on another (second) node.  The claims identify that the a (first) node comprises (i.e., includes) an emulated persistent memory, but that it is based on (i.e., serving as the basis for) another (second) node.  It is unclear in this context how to interpret a (first) node comprising an emulated persistent memory based on another (second) node.  As the scope of the phrase cannot be determined a search for the identified subject matter is precluded. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7-11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bono et al. (US Patent No.10,114,829 B1), hereinafter referred to as BONO, including (see Col 9:23-28) an incorporation by reference to Bono (US Patent No. 9,286,007 B1), hereinafter referred to as BONO_TWO..

Consider Claim 1, 
BONO teaches a method for performing data access management of an all flash array (AFA) server, the method comprising: 
client) I/O; Fig 2, shows I/O stack with several modules.); 
in response to the write request, utilizing the intermediate layer program module to mirror data corresponding to the write request to a second node of the multiple nodes through at least one communications path between the first node and the second node (BONO, e.g., Fig 1, communication path (176) operates between a first node and a second node.), wherein the data is mirrored from a first volatile memory of the first node to a second volatile memory of the second node (BONO, e.g., Col 5:26-28, mirror DRAM of a first node to a second node.); and 
before the intermediate layer program module flushing the data to a lower layer program module below the intermediate layer program module among the multiple program modules, in response to the data being mirrored from the first volatile memory of the first node to the second volatile memory of the second node, utilizing the intermediate layer program module to send an acknowledgement (ACK) corresponding to the write request to the client device through the upper layer program module without checking whether the data has been protected in any non-volatile memory of any of the multiple nodes (BONO_TWO, e.g., Col 6:20-28, after mirroring to another cache 

Consider Claim 2, 
BONO further teaches wherein the first node plays a role of an active node in a high availability (HA) architecture of the AFA server, and the second node plays a role of a standby node in the HA architecture (BONO, e.g., Col 5:23-39, a second node operates as a mirror for a first; BONO_TWO, e.g., Col 5:61-6:8, I/O request may be owned by a node (an owner node is considered an active node).).

Consider Claim 7, 
BONO further teaches wherein the upper layer program module comprises a Storage Protocol and Block-Input/Output (IO) Interface module configured to interact with the client device (BONO, e.g., Col 9:16-22; Col 3:56-4:11, protocol end point module interacts with host using block-based protocols.), the lower layer program module comprises a Storage Pool module configured to interact with a solid state drive (SSD) group of the first node (BONO, e.g., Col 7:59-66, interact with physical flash drives (i.e., SSD) of a first node.), and the intermediate layer program module comprises a Storage Caching module configured to operate between the Storage Protocol and Block-IO Interface module and the Storage Pool module (BONO, e.g., Fig 2(170), shows cache operating between cited modules.).

Consider Claim 8, 
unit number + offset; BONO_TWO, e.g., Col 7:51-52, RAID manager accesses particular slice using RAID protocols.  BONO thus discloses that a logical address (LUN + offset) is used to access a RAID group via a RAID Manager (Fig 2:252) which then uses Electronic Flash Drive support to perform the actual reading and writing of a physical media.  In other words, a combination of the RAID Manager and EFD Support (viewed together as a Flash Array Module) performs a logical to physical translation.)

Consider Claim 9, 
BONO further teaches wherein in the AFA server, each node of the multiple nodes is configured to perform data access management with aid of multiple remapping layers between different addressing namespaces; the addressing namespaces comprise a device logical block addressing namespace of a series of device logical block addresses [DLBAs] (BONO, e.g., Col 3:49-55, multidisk RAID; Col 4:56-63, RAID group LUN + offset.  Multiple physical devices are arranged in a logical address (DLBA namespace) space via a RAID grouping.), a storage spool logical block addressing namespace of a series of storage spool logical block addresses [SLBAs] (BONO, e.g., Fig 5(FS2);Col 8:24-26, FS2 is organized from slices of a LUN (DLBA namespace)), and a virtual volume logical block addressing namespace of a series of virtual volume logical block addresses [VVLBAs] (BONO, e.g., Fig 5, shows FS1 is built from FS2 to form a VVLBA namespace.); and the one of the multiple remapping layers is a first remapping layer between the device logical block addressing namespace of the series of DLBAs and the storage spool logical block addressing namespace of the series of SLBAs (BONO, e.g., Fig 2(228); Col 8:49-62, volume-file mapping translates between FS2 (SLBA namespace) and LUN (DLBA namespace).), and the other of the multiple remapping layers is a second remapping layer between the storage spool logical block addressing namespace of the series of SLBAs and the virtual volume logical block addressing namespace of the series of VVLBAs (BONO, e.g., Fig 2(224); Col 8:63-9:15, object-volume mapping layer translates between FS1 (VVLBA namespace) and FS2 (SLBA namespace).).

Consider Claim 10, 
BONO further teaches wherein the lower layer program module comprises a Flash Array module configured to determining a DLBA for the data during writing the data (BONO, e.g., Fig 2(142), front end includes a volume-file mapping (224) and is considered to perform the functions of the Flash Array Module as claimed; Col 8:49-62, 

Consider Claim 11, 
BONO further teaches wherein the multiple program modules comprises a Volume Manager module configured to determine a SLBA for the data during writing the data (BONO, e.g., Fig 2(142), front end includes object-volume mapping and is considered to perform the functions of the Volume manager module as claimed; Col 8:63-9:15, object-volume mapping layer translates between FS1 (VVLBA namespace) and FS2 (SLBA namespace).  In other words, it functions to determine a SLBA for the data during writing the data); and under control of the Volume Manager module running on the first node, the first node is configured to perform storage space provision on a storage pool at the storage spool logical block addressing namespace to generate a plurality of virtual volumes (BONO, e.g., Fig 5, shows FS1 (file) is built from FS2 (lower-deck [SLBA namespace]);Col 8:29-31, system may include any number of lower-deck 

Consider Claim 14, 
BONO teaches an all flash array (AFA) server, comprising: 
multiple nodes (BONO, e.g., Fig 1(120 & 120a)), comprising: 
a first node (BONO, e.g., Fig 1(120)), comprising: 
at least one processor, arranged to control operations of the first node under control of a first set of program modules (BONO, e.g., Fig 1(124)); and 
a first volatile memory, arranged to temporarily store information for the first node (BONO, e.g., Fig 1(170); Col 5:12-14, unified system cache implemented as DRAM (i.e., volatile memory).); and 
a second node (BONO, e.g., Fig 1(120a)), comprising: 
at least one processor, arranged to control operations of the second node under control of a second set of program modules, wherein the second set of program 
a second volatile memory, arranged to temporarily store information for the second node (BONO, e.g., Fig 1(170); Col 5:12-14, unified system cache implemented as DRAM (i.e., volatile memory); Col 3:38-39, multiple SPs like SP 120.); and 
a plurality of solid state drives (SSDs), comprising: 
a first SSD group corresponding to the first node (BONO, e.g., Col 3:49-55, RAID group 190a may consist of multiple electronic flash drives (SSDs).); and 
a second SSD group corresponding to the second node (BONO, e.g., Col 3:49-55, RAID group 190a may consist of multiple electronic flash drives (SSDs).); 
wherein: 
an upper layer program module above an intermediate layer program module among the first set of program modules running on the first node (BONO, e.g., Fig 1, plural nodes (120 & 120a) of an AFA server; Col 3:49-55, storage may be flash.) detects whether any request from a client device of a user is received, wherein at least one request comprising a write request is received (BONO, e.g., Col 3:24-25, receive a request specifying a write; Col 4:39-40, I/O stack provides execution path for host (client) I/O; Fig 2, shows I/O stack with several modules.); 
in response to the write request, the intermediate layer program module mirrors data corresponding to the write request to the second node through at least one communications path between the first node and the second node (BONO, e.g., Fig 1, communication path (176) operates between a first node and a second node.), wherein the data is mirrored from the first volatile memory of the first node to the second volatile 
before the intermediate layer program module flushing the data to a lower layer program module below the intermediate layer program module among the first set of program modules, in response to the data being mirrored from the first volatile memory of the first node to the second volatile memory of the second node, the intermediate layer program module sends an acknowledgement (Ack) corresponding to the write request to the client device through the upper layer program module without checking whether the data has been protected in any non-volatile memory of any of the multiple nodes (BONO_TWO, e.g., Col 6:20-28, after mirroring to another cache acknowledge the write to host … without the need to wait until the requests propagate to the actual storage (i.e., before flushing.).).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over BONO (including BONO_TWO) in view of Colgrove et al. (US PGPub No. 2018/0075056 A1).

Consider Claim 12, 
BONO teaches the method of Claim 1, above, but fails to additionally describe utilizing the lower layer program module to compress the data to generate a set of compressed data; utilizing the lower layer program module to collect multiple sets of compressed data and write the multiple sets of compressed data into a solid state drive (SSD) group corresponding to the first node, to generate a stripe comprising multiple chunks respectively stored in multiple SSDs in the SSD group, wherein the multiple sets of compressed data comprise the set of compressed data; and utilizing the lower layer program module to record respective compression status information entries of the sets of compressed data, wherein the compression status information entries indicate the respective compression statuses of the sets of compressed data, respectively.  
utilizing a lower layer program module to compress the data to generate a set of compressed data (COLGROVE, e.g., ¶0056, authorities compress incoming data); 
utilizing the lower layer program module to collect multiple sets of compressed data (COLGROVE, e.g., ¶0056) and write the multiple sets of compressed data into a solid state drive (SSD) group corresponding to the first node (COLGROVE, e.g., ¶0056, authorities consolidate and persist data to flash; ¶0001, currently in use in SSDs.), to generate a stripe comprising multiple chunks respectively stored in multiple SSDs in the SSD group (COLGROVE, e.g., Fig 7; ¶0059, discloses flushing striped data from NVRAM to flash.), wherein the multiple sets of compressed data comprise the set of compressed data (COLGROVE, e.g., ¶0059, striped contents of NVRAM are flushed to flash; ¶0056, NVRAM holds compressed and consolidated data.); and 
utilizing the lower layer program module to record respective compression status information entries of the sets of compressed data, wherein the compression status information entries indicate the respective compression statuses of the sets of compressed data, respectively (COLGROVE, e.g., ¶0034, data and metadata are stored by underlying storage layouts which describe, among other things, compression formats; ¶0035, store all entities within an authority in the same layout.).  It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the lower layer of BONO with the methods of COLGROVE cited above because it improves performance and reduces storage needs.

Claim 13, 
The system of BONO and COLGROVE, as combined, teaches the method of Claim 12, above, and further teaches wherein the at least one request further comprises a read request (BONO, e.g., Col 4:1-4, receive I/O requests for reading); and 
the method further comprises: 
in response to the read request, utilizing the intermediate layer program module to submit an internal read request corresponding to the read request to the lower layer program module (BONO, e.g., Col 4:39-55, the I/O stack provides an execution path for host I/Os; Fig 2, reads from storage go through back-end which receives requests from an intermediate layer program.); 
utilize the lower layer program module to read from the SSD group for the intermediate layer program module (BONO, e.g., Col 4:1-4, respond to I/O by reading from storage.); and
utilize the intermediate layer program module to return the data to the client device through the upper layer program module (BONO, e.g., respond to request by reading.).
	The combined system of BONO and COLGROVE fails to teach wherein the read returns a stripe or utilizing an intermediate layer program module to consult a compression-related program module to perform decompression on the stripe to obtain the data.  However, the examiner takes official notice of the fact that reading data which was written in a stripe commonly involves reading a stripe and, further, that decompressing previously compressed data a notoriously well-known and necessary mechanism for decoding compressed data.  Therefore, it would have been obvious to a 

Consider Claim 15, 
BONO teaches the AFA server of Claim 14, above, but fails to additionally describe utilizing the lower layer program module to compress the data to generate a set of compressed data; utilizing the lower layer program module to collect multiple sets of compressed data and write the multiple sets of compressed data into a solid state drive (SSD) group corresponding to the first node, to generate a stripe comprising multiple chunks respectively stored in multiple SSDs in the SSD group, wherein the multiple sets of compressed data comprise the set of compressed data; and utilizing the lower layer program module to record respective compression status information entries of the sets of compressed data, wherein the compression status information entries indicate the respective compression statuses of the sets of compressed data, respectively.  COLGROVE is directed towards systems and methods for persisting data across multiple nodes and is considered analogous prior art.  COLGROVE does teach 
utilizing a lower layer program module to compress the data to generate a set of compressed data (COLGROVE, e.g., ¶0056, authorities compress incoming data); 
utilizing the lower layer program module to collect multiple sets of compressed data (COLGROVE, e.g., ¶0056) and write the multiple sets of compressed data into a solid state drive (SSD) group corresponding to the first node (COLGROVE, e.g., ¶0056, 
utilizing the lower layer program module to record respective compression status information entries of the sets of compressed data, wherein the compression status information entries indicate the respective compression statuses of the sets of compressed data, respectively (COLGROVE, e.g., ¶0034, data and metadata are stored by underlying storage layouts which describe, among other things, compression formats; ¶0035, store all entities within an authority in the same layout.).  It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the lower layer of BONO with the methods of COLGROVE cited above because it improves performance and reduces storage needs.

Consider Claim 16, 
The system of BONO and COLGROVE, as combined, teaches the AFA server of Claim 15, above, and further teaches wherein the at least one request further comprises a read request (BONO, e.g., Col 4:1-4, receive I/O requests for reading); and 
the method further comprises: 
in response to the read request, utilizing the intermediate layer program module to submit an internal read request corresponding to the read request to the 
utilize the lower layer program module to read from the SSD group for the intermediate layer program module (BONO, e.g., Col 4:1-4, respond to I/O by reading from storage.); and
utilize the intermediate layer program module to return the data to the client device through the upper layer program module (BONO, e.g., respond to request by reading.).
	The combined system of BONO and COLGROVE fails to teach wherein the read returns a stripe or utilizing an intermediate layer program module to consult a compression-related program module to perform decompression on the stripe to obtain the data.  However, the examiner takes official notice of the fact that reading data which was written in a stripe commonly involves reading a stripe and, further, that decompressing previously compressed data a notoriously well-known and necessary mechanism for decoding compressed data.  Therefore, it would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the system of BONO and COLGROVE, as combined, with the ability to read stripes and decompress data because it improves retrieval speed of the original data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary W Cygiel whose telephone number is (571)270-1170. The examiner can normally be reached Monday - Thursday 11am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gary W. Cygiel/Primary Examiner, Art Unit 2137